DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 11/04/2021 have been entered. Applicant amendments to the claims overcome the previous 112(b) rejection set forth in the Office action mailed 05/04/2021. Applicant amendments to the specification with regards to the bridge reference number overcomes the previous specification objection set forth in the Office Action mailed 05/04/2021, the previous specification objection is withdrawn. Applicant amendments to the specification to address the drawing objections set forth in the previous Office Action mailed 05/04/2021 have not overcome each and every drawing objection, see drawing objections below. 

Status of Claims
	Claims 1-8 have been cancelled, newly added claims 9-15 remain pending in the application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 3 does not include reference number 12 for a fluidic unit, see paragraph [0038]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 10-15 are objected to because of the following informalities: claims 10-15 are all dependent on claim 1, however claim 1 is cancelled. For examination, claims 10-15 will be examined as being dependent on claim 9. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, lines 10-11 recite “a raised feature on the printed circuit board above the top surface of the printed circuit board”. It is unclear because it sounds like the raised feature is above itself. It is suggested to amend claim 9 to recite “a raised feature on the printed circuit board above the rest of the top surface of the printed circuit board”, which clarifies that the raised feature extends up from the surface of the printed circuit board and therefore the raised feature would be above the rest of the top surface of the printed circuit board. 
	Claims 10-15 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florescu (US-2013/0230913-A1) in view of Ho (GB-2307598-B) and Foley (US-2014/0216559-A1).
Regarding claim 9, Florescu teaches an assay system (system 10) comprising ([0036], Figure 1): 

a light emitting diode (light source 2), wherein the light emitting diode is surface mounted on the top surface of the printed circuit board (9) ([0042], Figure 1, Figure 4);
	[0042] states that the light source may be an LED, and [0045] states that the light source may be positioned on or integrated into the PCB 9. 
a first integrated circuit (integrated circuit 12) having an integrated circuit surface ([0036], Figure 1); 
a delivery capillary (delivery capillary 14) configured to have a fluid above the top surface of the printed circuit board (9) ([0038], Figure 1); and 
Florescu does teach a printed circuit board 9, however Florescu does not teach where the PCB has a first cutout, where the first integrated circuit is inside the first cutout, a back filled polymer resin, or wherein a surface planarity of the first integrated circuit surface, the top surface of the printed circuit board, and the resin is less than 20 µm.
In the analogous art of integrated circuits and printed circuit boards, Ho teaches a liquid crystal display with an integrated circuit driver (Ho; page 4 paragraphs 3 and 4). 
Specifically, Ho teaches where an integrated circuit driver 3 is inserted into a hole 5 on a printed circuit board 2 (Ho; Page 4 paragraphs 3 and 4 and Figure 1). As stated by Page 4 paragraph 2, the circuit board 2 and integrated circuit driver 3 have an external surface 4 that is planar (see Figures 1 and 2 of Ho). It is further stated by page 5 paragraph 3 of Ho that to assemble the device, the PCB has a through hole 5, where tape is placed over the underside, the integrated circuit chip 3 is mounted in the hole, and is then encapsulated with epoxy resin 
It would have been obvious to one skilled in the art to modify the device of Florescu such that the printed circuit board has a hole for an integrated circuit to fit within it and resin to create a planar surface as taught by Ho for the benefit of achieving a thin construction and preventing the integrated circuit from being knocked off (Ho; Page 1 paragraph 6 and Page 2 paragraphs 2 and 3).
Forescu nor Ho teach a raised feature on the printed circuit board above the top surface of the printed circuit board, wherein the raised surface touches or penetrates the bottom plane of the deliver capillary, and wherein the raised feature comprises a metal pad electrically connected to the fluid, and wherein the metal pad is configured for performing fill detection and/or electrochemical measurements; 
In the same problem solving area of impedance sensing, Foley teaches a droplet actuator and impedance sensing system (Foley; [0058]). 
Specifically, Foley teaches an impedance sensing system 840 that may detect impedance at an electrode of a droplet actuator 805, where the impedance sensing system 840 may be used to monitor the capacitive loading of any electrode (Foley; [0058]). It is further seen in Figure 6B that there is a pointed gap-height feature 610 projecting from the bottom substrate 110 (Foley; [0051]). It is understood that the gap-height feature 610 is part of droplet operation electrode 116, as electrode 116 and gap-height feature 610 are shaded with the same pattern (Foley; [0049], Figure 6B).  

It is understood that the electrode gap-height feature of Foley will be placed on the PCB where the delivery capillary of Forescu is, and will therefore penetrates the bottom plane of the delivery capillary. As stated by [0054] of Foley, droplet actuator 805 has a reference electrode made from indium tin oxide (ITO). It is understood that the other electrodes of the droplet actuator 805 may similarly be made from ITO, which contains a metal (tin), and therefore the gap-height feature (raised feature) of Foley comprises a metal pad. It is also understood that an impedance sensor will be able to detect if a fluid is there or not, as signals will differ for when there is a fluid present versus absent. Therefore the impedance sensor, which may use any of the droplet operations electrodes which is understood to include the electrode with the gap-height feature (see Foley [0058]), can perform fill detection as when fluid contacts the electrode on the PCB of Forescu, it will indicate the delivery capillary is full. 
Regarding claim 10, modified Forescu further teaches wherein a distance from the edge of the first integrated circuit to a side of the first cutout is less than 1 mm.
It is understood from Ho page 4 paragraph 2 that the IC driver 3 (integrated circuit) has an external configuration complementary to the configuration of the through hole 5, and as seen in Figure 5 of Ho, the IC driver 3 (integrated circuit) fits within the through hole 5 in the PCB 2. It is seen in Figure 5 that the IC driver 3 (integrated circuit) does not have any edge space between the edge of the IC driver 3 and the through hole 5, and therefore the edge of the first 
Regarding claim 12, modified Forescu further teaches wirebonds, wherein the wirebonds 8 of 12Application No.: 16/460,480Attorney Docket No.: INDGNZ01200electrically connect pads on the first integrated circuit to traces on the printed circuit board.
It is stated by [0038] of Forescu that the integrated circuit 12 may be mounted using wire-bonding to the PCB 9. It is understood that wire-bonding is known to one skilled in the art, and will involve using wires, pads, and traces to connect the two components. 
Regarding claim 13, modified Forescu further teaches a second integrated circuit, wherein the second integrated circuit is in the first cutout. 
It is recited by [0044] of Forescu “Multiple ICs can be illuminated by one source of light.” It is understood that there may be multiple integrated circuits in Forescu. It is understood that the multiple integrated circuits will be placed in the through hole as taught by Ho, as the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI.B.
Regarding claim 14, modified Forescu further teaches a second integrated circuit, and wherein the printed circuit board has a second cutout, and wherein the second integrated circuit is accommodated in the second cutout.
It is recited by [0044] of Forescu “Multiple ICs can be illuminated by one source of light.” It is understood that there may be multiple integrated circuits in Forescu. It would have been obvious to one skilled in the art to modify the PCB of modified Forescu such that the PCB has multiple through holes (taught by Ho) to accommodate the multiple integrated circuits, as the 
Regarding claim 15, modified Forescu further teaches wherein the first integrated circuit comprises a functionalized surface for specifically binding to magnetic particles, and wherein the first integrated circuit comprises sensors for detecting the magnetic particles specifically bound to the functionalized surface.
[0061] of Forescu states that different regions on the IC 12 may be functionalized with different receptors, with [0046] stating that the a portion of the surface of IC 12 is coated with receptors configured to accept particles that may bind specifically via the receptors, or non-specifically to the surface of the IC 12 depending on the concentration of the target analyte. [0006] of Forescu states that magnetic particles can be attracted to the optical sensing area on the biologically coated surface of the integrated circuit. [0062] of Forescu recites “… so that the optical sensors 40 only detect specifically bound magnetic particles.” 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florescu (US-2013/0230913-A1), Ho (GB-2307598-B), and Foley (US-2014/0216559-A1), in further view of Naessens (US-2013/0108801-A1). 
Regarding claim 11, modified Forescu teaches the system of claim 9. Modified Forescu does not teach wherein the top surface of the printed circuit board is coated to make the top surface of the printed circuit board hydrophilic.

Specifically, Naessens teaches a method for applying a hydrophilic coating which results in a stable, uniform, and accurately positioned hydrophilic effect in a microfluidics device that can be restricted to certain areas of the device (Naessens; [0051]). 
It would have been obvious to one skilled in the art to modify the PCB of modified Forescu to have a hydrophobic coating as taught by Naessens because Naessens teaches that a hydrophilic coating results in a lower contact angle of the fluid, therefore an increased capillary force that renders automatic filling easier (Naessens; [0004]). 

Claim 12 and 14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Florescu (US-2013/0230913-A1), Ho (GB-2307598-B), and Foley (US-2014/0216559-A1) in further view of Sauer (US-2015/0216053-A1). 
Regarding claim 12, modified Florescu teaches the system of claim 9. If it is determined that modified Florescu does not teach wirebonds, wherein the wirebonds electrically connect pads on the first integrated circuit to traces on the printed circuit board, in the analogous art of integrated circuit packages and ways for mounted integrated circuit packages to printed circuit boards, Sauer teaches wire bonds (Sauer; [0001], [0028]). 
Specifically, Sauer teaches where wire bonds 54 may be used to connect metal pads, such as contacts 56 on integrated circuit die 58 to metal pads such as contacts 52 on surface 36 of package substrate 34 (Sauer; [0028]). It is further stated by [0029] of Sauer that the package 
It would have been obvious to one skilled in the art to modify the system of modified Florescu such that the integrated circuit and printed circuit board are connected with wire bonds that connect metal pads on the integrated circuit to metal pads on the printed circuit board as taught by Sauer because Sauer teaches that the wire bonds connect the integrated circuit with a printed circuit board (Sauer; [0028], [0029]). 
Regarding claim 14, modified Florescu teaches the system of claim 9. If it is determined that modified Florescu does not teach a second integrated circuit, and wherein the printed circuit board has a second cutout, and wherein the second integrated circuit is accommodated in the second cutout, in the analogous art of integrated circuit packages and ways for mounted integrated circuit packages to printed circuit boards, Sauer teaches a circuit board with one or more openings (Sauer; [0001], [0025).
Specifically, Sauer teaches where multiple openings 30 may be formed on a printed circuit board 26 (Sauer; [0026]). [0024] of Sauer states that the substrate 26 is a rigid printed circuit board formed from fiberglass-filled epoxy or other rigid printed circuit board material. It is seen in Figure 6 of Sauer that there are multiple openings 30, where integrated circuit package 32-1 is received in opening 30-1, and there is a second integrated circuit package 32-2 that is received in opening 30-2 (Sauer; [0026]). It is further stated by Sauer [0026] that the printed circuit 26 may have any suitable number of openings 30 and any suitable number of integrated circuit packages may be mounted in those openings. 
. 

Claim 13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Florescu (US-2013/0230913-A1), Ho (GB-2307598-B), and Foley (US-2014/0216559-A1) in further view of Oba (US-6154371-A). 
Regarding claim 13, modified Florescu teaches the system of claim 9. If it is determined that modified Florescu does not teach a second integrated circuit, wherein the second integrated circuit is in the first cutout, in the analogous art of printed circuit boards with openings to fit an integrated circuit package, Oba teaches a printed circuit board with one or more integrated circuit packages that allows for a thinner assembly (Oba; abstract). 
Specifically, Oba teaches a printed circuit board 22 with an opening 28, where there may be a first integrated circuit package 30 and a second integrated circuit package 36 (Oba; column 2 lines 45-48, column 3 lines 10-15, Figure 5). It is seen in Figure 5 of Oba that first integrated circuit package 30 and second integrated circuit package 36 are in the same opening 28. 
It would have been obvious to one skilled in the art to modify the system of modified Florescu such that there is a second integrated circuit within the same opening on a printed circuit board as taught by Oba because Oba teaches that printed circuit board assemblies can . 

Response to Arguments
Applicant’s arguments, see page 11 of 12, filed 11/04/2021, with respect to the rejection(s) of claim(s) 1-7 and 8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Florescu (US-2013/0230913-A1), Ho (GB-2307598-B), and Foley (US-20140216559-A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796